Title: To James Madison from Thomas Jefferson, 22 June 1797
From: Jefferson, Thomas
To: Madison, James


Philadelphia June 22. 97.
The Senate have this day rejected their own bill for raising a provisional army of 15,000. men. I think they will reject that for permitting private vessels to arm. The Representatives have thrown out the bill of the Senate for raising artillery. They yesterday put off one forbidding our citizens to serve in foreign vessels of war, till Nov. by a vote of 52. to 44. This day they came to a resoln. proposing to the Senate to adjourn on Wednesday the 28th. by a majority of 4. Thus it is now perfectly understood that the convocation of Congress is substantially condemned by their several decisions that nothing is to be done. I may be with you somewhat later than I had expected. Say from the 1st. to the 4th. Preliminaries of peace between Austria & France are signed. Dana has declined the mission to France. Gerry is appointed in his room, being supported in Senate by the republican vote. 6. nays of the opposite description. No news of Monroe or Paine. Adieu à revoir.
